OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                OmCIAL BUSINESS:-^.-jj^jramo. <T                                  ^
                STATE ©F TEXAS
                PEMALTY FOR&V                   (O.

                PRIVATE USE£<1; { rig
                                                                      02 1R
 3/26/2015                                   •ICLU..
                                                                      0006557458        MAR 31   2C

 CARSON, JAMES BERNARD,JR:
                                                                                   WR-59,872-09
 On this ds $£fef$ ty^                  Aj£f Writ of:-Habeas Corpus has been received
 and preset iteflWfc
                                                                               Abel Acosta, Clerk
             NAME AND SID NUMBERfDO
             NOT MATCH
                                  JAMES BERNAT^erCARSON JR.
             items not allowed JB WR COUNTY ADULT - TDC # 653492
             FACILITY            2$)'$l. COWlAL                                        utf
                                 SAN'-ANtONIO, TX 78207


iSrVP'srss—^b^U'Tr               i|i.-t,||fi|i.i.i|lii .i|||,i),iHlaiii.|ll,ltiyi)iin|.^^             \